        Case
         Case1:20-cv-07911-AJN
              1:20-cv-07911-AJN Document
                                 Document51-1 Filed02/08/21
                                          52 Filed  02/05/21 Page
                                                              Page11ofof19
                                                                         19




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 MAX LEVAI,

                       Plaintiff,
 v.                                                 Civil Action No. 1:20-cv-7911 (AJN)

 MARLBOROUGH GALLERY, INC.,
 STANLEY N. BERGMAN, and FRANZ
 PLUTSCHOW,

                       Defendants.                                       2/8/2021




                 STIPULATED CONFIDENTIALITY AGREEMENT AND
                        [PROPOSED] PROTECTIVE ORDER

       WHEREAS, Plaintiff Max Levai (“Plaintiff”) and defendants Marlborough Gallery, Inc.

(“Marlborough”) and Stanley N. Bergman (“Bergman” and together with Marlborough,

“Defendants” and, together with Marlborough and Plaintiff, the “Parties” and each a “Party”),

by, between, and among their respective counsel, have stipulated and agreed that certain

documents, testimony, and information to be provided or produced in the above-captioned action

(the “Litigation”) may merit Confidential or Highly Confidential treatment (as defined below):

       IT IS HEREBY STIPULATED AND AGREED that:

       1.      This Stipulated Confidentiality Agreement and [Proposed] Protective Order (the

“Stipulation”) shall govern the handling of documents, depositions, deposition exhibits,

interrogatory responses, responses to requests for admission, responses to requests for

production, and any other information or material produced, given or exchanged by and among

the Parties in connection with discovery in the Litigation (such information or material

hereinafter referred to as “Discovery Material”).
        Case
         Case1:20-cv-07911-AJN
              1:20-cv-07911-AJN Document
                                 Document51-1 Filed02/08/21
                                          52 Filed  02/05/21 Page
                                                              Page22ofof19
                                                                         19




       2.      Any non-party to this Litigation may handle any Discovery Material it produces,

whether pursuant to subpoena or by agreement, pursuant to the terms of this Stipulation, upon

such non-party’s execution of an Acknowledgment and Agreement to Be Bound in the form

attached to this Stipulation as Exhibit A.

       3.      As used herein:

               a.      The term “Confidential” means Discovery Material, that the Producing

                       Party reasonably and in good faith believes constitutes, contains, and/or

                       would disclose the Producing Party’s (i) trade secret or other confidential

                       non-public research, design, development, financial or commercial

                       information, as such terms are used in Federal Rule of Civil Procedure

                       26(c)(1)(G) and any applicable case law interpreting Federal Rule of Civil

                       Procedure 26(c)(1)(G); (ii) non-public personal or sensitive information;

                       or (iii) other information for which applicable federal or state law requires

                       confidential treatment.

               b.      The term “Highly Confidential” means Confidential Discovery Material

                       that the Producing Party reasonably and in good faith believes is of such a

                       highly sensitive nature the disclosure of which is likely to cause

                       significant harm to an individual or to the business or competitive position

                       of the Producing Party or its personnel, clients, or customers if disclosed.

                       Should a Producing Party identify categories of documents in addition to

                       those identified in this paragraph that the Producing Party wishes to

                       designate as Highly Confidential the Parties shall meet and confer in good

                       faith regarding the Producing Party’s proposed designation and, if the

                                                 2
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page33ofof19
                                                                        19




                     Parties are unable to reach agreement on the proposed designation, each

                     Party expressly reserves the right to seek appropriate relief from the Court.

              c.     “Protected Information” shall mean Discovery Material that is designated

                     as Confidential or Highly Confidential.

              d.     The Party or non-party who provides Protected Information is referred to

                     herein as the “Producing Party.”

              e.     The Party or non-party who receives Protected Information is referred to

                     herein as the “Receiving Party.”

       4.     The designation of Discovery Material in connection with this Litigation as

Confidential or Highly Confidential shall be made in the following manner:

              a.     In the case of documents, interrogatory answers, responses to requests to

                     admit, or other written materials (apart from deposition transcripts): by

                     affixing (without obscuring or defacing the contents of the document) the

                     legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” as the case

                     may be, to each page of the document or written material containing any

                     Protected Information (in the case of documents, each such designation is

                     to be made on a document by document basis), or if impracticable, by

                     otherwise indicating via cover letter or other written communication by

                     the Producing Party that the specified materials are Confidential or Highly

                     Confidential (e.g., in the case of documents produced in native, electronic

                     form, the confidentiality can be designated on the placeholder sheet

                     produced along with that document, or in a confidentiality metadata field);

                     and

                                               3
        Case
         Case1:20-cv-07911-AJN
              1:20-cv-07911-AJN Document
                                 Document51-1 Filed02/08/21
                                          52 Filed  02/05/21 Page
                                                              Page44ofof19
                                                                         19




               b.      In the case of depositions, including any exhibits introduced or discussed

                       during such deposition or other pre-trial testimony: all deposition

                       testimony, without regard to whether a designation of confidentiality was

                       made on the record, shall be treated as Confidential for a period of twenty-

                       one (21) days from the date of transmission of the official written

                       transcript by the court reporter to the Parties. During that twenty-one (21)

                       day period, the Party or non-party producing the witness may designate in

                       writing some or all of the transcript as Confidential or Highly

                       Confidential, listing the specific pages and lines of the transcript that

                       should be treated as Confidential or Highly Confidential. No portion of

                       the transcript shall be deemed Confidential or Highly Confidential after

                       the twenty-one (21) day period described herein if the Party or non-party

                       producing the witness does not designate in writing some or all of the

                       transcript as Confidential or Highly Confidential. The Parties may extend

                       the twenty-one (21) day period by agreement.

       5.      To maximize the security of information in transit, any media on which Protected

Information is produced shall be encrypted by the Producing Party. In such cases, the Producing

Party shall transmit the encryption key or password to the Receiving Party, under separate cover,

contemporaneously with sending the encrypted media. If a Party provides another Party’s

Protected Information to a third-party, as identified and permitted under this Stipulation, that

Party shall comply with the requirements of this paragraph as if it were the Producing Party.

       6.      A Producing Party who designates any Discovery Material Confidential or Highly

Confidential bears the burden of establishing the Confidential or Highly Confidential status of

                                                  4
        Case
         Case1:20-cv-07911-AJN
              1:20-cv-07911-AJN Document
                                 Document51-1 Filed02/08/21
                                          52 Filed  02/05/21 Page
                                                              Page55ofof19
                                                                         19




such Discovery Material in any situation in which the designation is at issue, and nothing in this

Stipulation shall be construed to alter such burden.

       7.      The Receiving Party may, at any time, notify the Producing Party that the

Receiving Party does not concur in the designation of the Discovery Material as Confidential or

Highly Confidential. The Parties shall meet and confer in good faith regarding any such

disagreement over the classification of Discovery Material and if the Producing Party does not

agree to change the designation of such Discovery Material, the Receiving Party may move the

Court for an order removing the designation of such Discovery Material as Protected

Information. Upon such a motion, the Producing Party shall bear the burden to prove that the

Discovery Material in question is Protected Information. If such a motion is filed, the Discovery

Material shall be deemed Protected Information, with the same confidentiality designation as

asserted by the Producing Party, unless and until the Court rules otherwise.

       8.      The Producing Party must designate only the Discovery Material or parts thereof

that the Producing Party believes in good faith qualify as Confidential or Highly Confidential. If

the Producing Party later determines that Protected Information does not or no longer qualifies

for the protection initially asserted, then the Producing Party must notify all Receiving Parties

that it is withdrawing the mistaken or inapplicable designation.

       9.      Confidential Discovery Material or copies or extracts therefrom and the

information therein shall not be furnished, shown, or disclosed to any person or entity except to:

               a.      counsel of record for the Parties and their associated attorneys, paralegals

                       and other professional personnel (including support staff) who are

                       working under the direction and supervision of such counsel in the

                       preparation of this Litigation for trial or in connection with other

                                                 5
Case
 Case1:20-cv-07911-AJN
      1:20-cv-07911-AJN Document
                         Document51-1 Filed02/08/21
                                  52 Filed  02/05/21 Page
                                                      Page66ofof19
                                                                 19




           proceedings herein;

     b.    Marlborough’s in-house counsel, if any, providing legal advice to

           Marlborough in connection with this Litigation and the paralegals and

           other professional personnel supporting such in-house counsel.

           Confidential Discovery Material disclosed to in-house counsel, paralegals,

           and other professional personnel supporting such in-house counsel, may

           not be used for any business or other purpose unrelated to the prosecution

           or defense of this Litigation;

     c.    experts or consultants and employees of such experts or consultants

           assisting counsel in this Litigation, who have executed the

           Acknowledgment and Agreement to Be Bound in the form attached hereto

           as Exhibit A;

     d.    third-party vendors or consultants retained by the Parties or their counsel

           to furnish copying, imaging, computer, or technical services in connection

           with this Litigation;

     e.    the Court and court personnel;

     f.    court reporters and videographers recording testimony in this Litigation

           and any necessary secretarial, clerical, or other personnel of such person;

     g.    trial and deposition witnesses (and their counsel), during the course of,

           and to the extent necessary in preparation for, testimony or for purposes of

           obtaining an affidavit, declaration, or certification in this Litigation who

           have executed the Acknowledgment and Agreement to Be Bound in the

           form attached hereto as Exhibit A;

                                      6
        Case
         Case1:20-cv-07911-AJN
              1:20-cv-07911-AJN Document
                                 Document51-1 Filed02/08/21
                                          52 Filed  02/05/21 Page
                                                              Page77ofof19
                                                                         19




               h.     the Parties, including current directors, officers, and employees of the

                      Parties, and former directors, officers, and employees of the Parties who

                      have executed the Acknowledgment and Agreement to Be Bound in the

                      form attached hereto as Exhibit A;

               i.     the author, addressees, and recipients of the Protected Information, and

                      any other party expressly referred to in the Protected Information,

                      provided such other party executes the Acknowledgment and Agreement

                      to Be Bound in the form attached hereto as Exhibit A;

               j.     any mediator, special master, discovery referee, or arbitrator engaged by

                      the Parties in connection with this Litigation;

               k.     the insurers and reinsurers of the Parties to this Litigation, and counsel to

                      such insurers and reinsurers as necessary for the prosecution or defense of

                      this Litigation; and

               l.     any other person, upon the prior written agreement of the Producing Party

                      (which agreement may be recorded in a deposition or other transcript) or

                      upon order of the Court, provided such other person executes the

                      Acknowledgment and Agreement to Be Bound in the form attached hereto

                      as Exhibit A.

       10.     Highly Confidential Discovery Material or copies or extracts therefrom and the

information therein shall not be furnished, shown, or disclosed to any person or entity except to:

               a.     counsel of record for the Parties and their associated attorneys, paralegals

                      and other professional personnel (including support staff) who are

                      working under the direction and supervision of such counsel in the

                                                 7
Case
 Case1:20-cv-07911-AJN
      1:20-cv-07911-AJN Document
                         Document51-1 Filed02/08/21
                                  52 Filed  02/05/21 Page
                                                      Page88ofof19
                                                                 19




           preparation of this Litigation for trial or in connection with other

           proceedings herein;

     b.    experts or consultants and employees of such experts or consultants

           assisting counsel in this Litigation, who have executed the

           Acknowledgment and Agreement to Be Bound in the form attached hereto

           as Exhibit A;

     c.    third-party vendors or consultants retained by the Parties or their counsel

           to furnish copying, imaging, computer, or technical services in connection

           with this Litigation;

     d.    the Court and Court personnel;

     e.    court reporters and videographers recording testimony in this Litigation

           and any necessary secretarial, clerical, or other personnel of such person;

     f.    trial and deposition witnesses (and their counsel), during the course of,

           and to the extent necessary in preparation for, testimony or for purposes of

           obtaining an affidavit, declaration, or certification in this Litigation who

           have executed the Acknowledgment and Agreement to Be Bound in the

           form attached hereto as Exhibit A;

     g.    any mediator, special master, discovery referee, or arbitrator engaged by

           the Parties in connection with this Litigation; and

     h.    any other person upon the prior written agreement of the Producing Party

           (which agreement may be recorded in a deposition or other transcript) or

           upon order of the Court, provided such other person executes the

           Acknowledgment and Agreement to Be Bound in the form attached hereto

                                      8
        Case
         Case1:20-cv-07911-AJN
              1:20-cv-07911-AJN Document
                                 Document51-1 Filed02/08/21
                                          52 Filed  02/05/21 Page
                                                              Page99ofof19
                                                                         19




                       as Exhibit A.

       11.     Counsel of record for the Party or non-party that has disclosed Protected

Information in accordance with this Stipulation, will maintain copies of the Acknowledgment

and Agreement to Be Bound, in the form attached hereto as Exhibit A, which has been executed

in accordance with paragraphs 9 and 10 herein, until the termination of this Litigation.

       12.     Except to the extent provided for in Paragraph 13 herein, no Receiving Party or

their counsel shall read aloud, quote, paraphrase, or summarize the contents of any Confidential

or Highly Confidential Discovery Material to anyone other than the persons identified in

paragraphs 9 and 10 herein, including subparts. Additionally, no Receiving Party or their

counsel shall read aloud, quote, paraphrase, or summarize the contents of any Confidential or

Highly Confidential Discovery Material at any public hearing without first providing the Court

and the Producing Party with reasonable advance written notice of its intention to do so.

       13.     Notwithstanding the foregoing and for the avoidance of doubt, nothing contained

in this Stipulation shall preclude counsel of record from giving advice to a Party in connection

with this Litigation that such counsel reasonably and in good faith believes requires them to

provide a general evaluation or description of Highly Confidential Discovery Materials, provided

that such counsel shall not transmit or otherwise produce the Highly Confidential Discovery

Material in whole or in part in violation of the terms of this Stipulation.

       14.     Any person receiving Protected Information shall not reveal or discuss such

information with any person not entitled to receive such information under the terms hereof.

       15.     Any Receiving Party shall maintain Protected Information in a secure and safe

area and shall exercise the same standard of due and proper care with respect to the storage,

custody, use and/or dissemination of such material as is exercised by the Receiving Party with

                                                  9
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page10
                                                                  10ofof19
                                                                         19




respect to its own proprietary material. Protected Information shall not be copied, reproduced,

summarized, extracted, or abstracted, except to the extent that such copying, reproduction,

summarization, extraction or abstraction is reasonably necessary for the conduct of this

Litigation. All such copies, reproductions, summarizations, extractions, and abstractions shall be

subject to the terms of this Stipulation and shall be treated as Confidential or Highly Confidential

in accordance with the provisions of this Stipulation.

       16.     This Stipulation shall not apply to the introduction of evidence at any evidentiary

hearing or trial, which procedure shall be subject to further order of the Court. Before the trial or

evidentiary hearing begins, the Parties will meet and confer in good faith to agree to a procedure

for identification and use of Protected Information at trial or evidentiary hearing. If the Parties

cannot reach agreement, either Party may seek appropriate Court orders concerning the handling

at trial, or during evidentiary hearings, of Protected Information.

       17.     A Party may designate as Confidential or Highly Confidential any Discovery

Material produced or given by any non-party to this case, or any portion thereof. In the case of

documents, designation shall be made by notifying all counsel, in writing, of those documents

that are to be stamped and treated as Protected Information at any time up to thirty (30) days

after actual receipt of copies of those documents by counsel for the Party asserting the

confidentiality designation. Prior to the expiration of such thirty (30) day period (or until a

designation is made by counsel, if such a designation is made in a shorter period of time), all

such documents shall be treated as Confidential.

       18.     Any Receiving Party who seeks to file with the Court any Discovery Material that

has previously been designated by any Producing Party as comprising or containing Protected

Information, or any pleading, brief or memorandum which reproduces, paraphrases or discloses

                                                 10
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page11
                                                                  11ofof19
                                                                         19




Protected Information, shall either (a) obtain the Producing Party’s permission to remove the

confidentiality designation for the Protected Information, or (b) seek leave of the Court to file

the Protected Information under seal. The Parties shall use their best efforts to minimize such

sealing. The Parties will comply with Federal Rule of Civil Procedure 5.2 pertaining to redacted

filings and the Court’s Individual Practices regarding the same.

       19.     Any Discovery Material that may contain Protected Information that has been

produced without identification as to its protected nature as provided in Paragraph 4 of this

Stipulation, may be so designated by the Party asserting the confidentiality designation by

written notice to counsel for the Receiving Party identifying the Discovery Material as

Confidential or Highly Confidential within a reasonable time following the discovery that the

document or information has been produced without such designation. Promptly after providing

such notice, the Producing Party shall provide re-labeled copies of the Discovery Material to the

Receiving Party reflecting the Confidential or Highly Confidential designation. The Receiving

Party shall replace the originally designated Discovery Material with the newly designated

Discovery Material and shall destroy the originally designated Discovery Material or return such

material to the Producing Party. To the extent such information may have been disclosed to

anyone not authorized to receive Confidential Information or Highly Confidential Information,

as applicable, the Receiving Party shall make reasonable efforts to retrieve the information

promptly and to avoid any further disclosure. In the event that a disclosing Party inadvertently

fails to stamp or otherwise designate a document or other material as Confidential or Highly

Confidential at the time of its production, that disclosing Party may stamp or otherwise designate

the document or other material as Confidential or Highly Confidential at any reasonable time

thereafter. The delay in so designating a document shall not, in and of itself, be deemed to have

                                                 11
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page12
                                                                  12ofof19
                                                                         19




effected a waiver of any of the protections of this Stipulation, and the Parties will make

reasonable efforts to claw back any previously disseminated undesignated documents that are

later designated as Confidential or Highly Confidential.

       20.     All Discovery Material shall be utilized by the Receiving Party solely for

purposes of this Litigation, including preparing for and conducting pre-trial, trial, and post-trial

proceedings, and the enforcement of insurance rights with respect to this Litigation, and for no

other purposes whatsoever. No Party or attorney or other person subject to this Stipulation shall

distribute, transmit, or otherwise divulge any Protected Information or the contents thereof,

except in accordance with this Stipulation.

       21.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Information it has received from a Producing Party to any person or in any

circumstance other than that which is authorized by this Stipulation and any subsequent order,

the Receiving Party must promptly, after discovery of the disclosure, (a) notify the Producing

Party in writing of the unauthorized disclosure(s) and the identity of such persons(s) to whom

Protected Information was disclosed, (b) make reasonable efforts to retrieve all copies of the

Discovery Material containing Protected Information from the person or persons to whom

unauthorized disclosures were made (the “Unauthorized Recipient(s)”), (c) inform the

Unauthorized Recipient(s) of all the terms of this Stipulation, and (d) request that the

Unauthorized Recipient(s) execute the Acknowledgment and Agreement to Be Bound in the

form attached hereto as Exhibit A.

       22.     If, in connection with any other action or proceeding, a Receiving Party is

subpoenaed, is served with a document demand or is otherwise compelled by law to produce

documents that it obtained from a Producing Party in this Litigation (collectively, a “Demand”),

                                                 12
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page13
                                                                  13ofof19
                                                                         19




the Receiving Party shall give prompt written notice by hand or electronic or facsimile

transmission, within five (5) business days of receipt of such Demand, to the Producing Party

or its counsel. The Receiving Party shall not produce any of the Producing Party’s Discovery

Material, unless court-ordered or otherwise required by law, for a period of at least ten (10) days

after providing the required notice to the Producing Party. If within ten (10) days of receiving

such notice, the Producing Party gives notice to the Receiving Party that the Producing Party

opposes production of its Discovery Material, the Receiving Party shall object to the Demand,

citing this Stipulation, and not thereafter produce such Discovery Material, except as required by

law. The Producing Party shall be solely responsible for pursuing any objection to the requested

production in the other action or proceeding. Nothing herein shall be construed as requiring the

Receiving Party or anyone else covered by this Stipulation to challenge or appeal any order

requiring production of Discovery Material covered by this Stipulation, or to subject itself to any

penalties for non-compliance with any legal process or order, or to seek any relief from this

Court. In the event that Discovery Material is produced to a non-party to this Stipulation in

response to a Demand, such Discovery Material shall continue to be treated in accordance with

any designation as Confidential or Highly Confidential by the Parties to this Stipulation.

       23.     To the maximum extent permitted by law, the Parties agree that the production of

documents, communications, or other information, whether inadvertent or otherwise, shall be

governed by Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502

regarding production of documents, electronically stored information, or information protected

by the attorney-client privilege, the work product doctrine, or any other privilege or protection

from disclosure recognized under applicable law. This Stipulation is intended to and shall be

interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502.

                                                13
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page14
                                                                  14ofof19
                                                                         19




       24.     A Party’s disclosure in connection with this Litigation, whether inadvertent or

otherwise, of any Discovery Material that such Party believes constitutes, contains, or reflects

information protected by the attorney-client privilege, the common interest privilege, the work-

product doctrine or any other applicable privilege or immunity (the “Privileged Materials”), shall

not constitute a waiver of any such privilege or immunity in this Litigation or in any other

federal or state proceeding. If a Party receives apparently Privileged Materials, it must refrain

from further use or examination of the Privileged Materials, and shall immediately notify the

producing Party, in writing, that he or she possesses material that appears to be privileged. In the

event a producing Party discovers it has disclosed Privileged Materials, the producing Party may

provide notice to the receiving Party advising of the disclosure and requesting return or

destruction of the Privileged Materials. Upon such notice, the receiving Party shall make no

further use or examination of the Privileged Materials and shall immediately segregate them in a

manner that will prevent further disclosure or dissemination of their contents, and, within ten

(10) days of receiving such notice of production of Privileged Materials, the receiving Party shall

destroy or return all original documents identified by the producing Party in such notice (whether

electronic or hard copy), shall destroy or delete any and all copies (whether electronic or hard

copy), and shall expunge from any other document, information or material derived from the

produced Privileged Materials. To the extent the receiving Party provided any disclosed

Privileged Materials to any other person or non-party, the receiving Party shall promptly make

reasonable efforts to retrieve and destroy such Privileged Materials and notify the producing

Party that it has done so. The Party clawing back the produced Privileged Materials will provide

the receiving Party with a privilege log that reasonably identifies the basis for the assertion of

privilege in accordance with paragraph 26 of this Stipulation.

                                                 14
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page15
                                                                  15ofof19
                                                                         19




       25.     If, based on (1) the privilege log entries provided to the receiving Party by the

producing Party, or (2) the receiving Party’s review of documents that occurred prior to the

assertion of privilege and claw-back, there is a dispute over whether the clawed-back documents

at issue are protected from disclosure by virtue of a privilege or immunity from discovery, the

original documents shall nevertheless be immediately destroyed or returned to the producing

Party along with all copies (whether electronic or hard copy) thereof. All counsel shall

undertake reasonable efforts to resolve the issue of whether the documents are privileged without

court intervention. To the extent that counsel cannot resolve the issue, the receiving Party may

bring a motion to compel production of the Privileged Materials. In conjunction with such a

motion, the receiving Party may request the Court review in camera the clawed-back documents

at issue, and, if the Court so orders, the producing Party shall provide the Privileged Materials

under seal to the Court for in-camera review. In the event of a motion to compel production of

the Privileged Materials, the burden is on the producing Party to provide, in its opposition to the

motion to compel, information regarding the content and context of the Privileged Materials

sufficient to establish the applicability of any asserted privilege or immunity from discovery.

       26.     The Parties will exchange privilege logs consistent with the Joint Discovery Plan

filed with the Court on January 22, 2021 (Dkt. 44).

       27.     The provisions of this Stipulation shall be binding upon the Parties. All

modifications of, waivers of and amendments to this Stipulation must be in writing and signed

by, or on behalf of, the Parties, unless otherwise ordered by the Court.

       28.     This Stipulation is entered into without prejudice to the right of any Party to seek

relief from, or modification of, this Stipulation or any provisions thereof by properly noticed

motion to the Court or to challenge any designation of confidentiality as inappropriate under the

                                                15
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page16
                                                                  16ofof19
                                                                         19




Federal Rules of Civil Procedure or other applicable law.

       29.     This Stipulation has no effect upon, and shall not apply to, the Parties’ use of their

own Discovery Material for any purpose. Nothing herein shall impose any restrictions on the use

or disclosure by a Party of documents, materials or information designated as Protected

Information that has been generated or obtained lawfully by such Party independently of the

proceedings in this Litigation.

       30.     In the event that any additional Party joins or is joined in this Litigation, it shall

not have access to Protected Information until the newly joined Party, by its counsel, has

executed and filed with the Court its agreement to be fully bound by this Stipulation.

       31.     The Parties agree to be bound by the terms of this Stipulation pending the entry

by the Court of this Stipulation, and any violation of its terms shall be subject to the same

penalties and sanctions, as if this Stipulation had been entered by the Court.

       32.     This Stipulation shall continue to be binding after the conclusion of this Litigation

except that: (a) there shall be no restriction on documents that are used as exhibits in Court

(unless such exhibits were filed under seal and never unsealed); and (b) a Party may seek the

written permission of the Producing Party or further order of the Court with respect to

dissolution or modification of this Stipulation.

       33.     The Court shall retain jurisdiction to enforce this Stipulation even after the

termination of the Litigation.

       34.     Within ninety (90) days after the final termination of this Litigation (including, to

the extent applicable, final court approval of a settlement) or exhaustion of all appeals, all

Protected Information produced or designated and all reproductions thereof, shall be returned to

the Producing Party or shall be destroyed, at the option of the Producing Party, which option

                                                   16
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page17
                                                                  17ofof19
                                                                         19




shall be communicated in writing to the Receiving Party promptly after the final termination of

this Litigation. In the event that any Producing Party opts for destruction of its Protected

Information, the Receiving Party shall certify, in writing, within ninety (90) days of the final

termination of this Litigation that it has undertaken its best efforts to destroy such physical

objects and documents, and that such physical objects and documents have been destroyed to the

best of its knowledge. These best efforts need not include destroying Protected Information

residing on back-up tapes or other disaster recovery systems. Notwithstanding anything to the

contrary, counsel of record for the Parties may retain copies of all Court filings, expert reports,

documents constituting attorney work product, reports, pleadings, motion papers, discovery

responses, deposition, hearing, and trial transcripts and deposition, hearing, and trial exhibits.

This Stipulation shall not be interpreted in a manner that would violate any applicable canons

of ethics or codes of professional responsibility. Nothing in this Stipulation shall prohibit or

interfere with the ability of counsel for any Party, or of experts or consultants specially retained

for this case, to represent any individual, corporation, or other entity adverse to any Party or its

affiliate(s) in connection with any other matters. For the avoidance of doubt, experts, third-party

vendors and consultants who have received Protected Information shall also be required to return

or destroy such Protected Information pursuant to the terms of this paragraph.




                                                  17
       Case
        Case1:20-cv-07911-AJN
             1:20-cv-07911-AJN Document
                                Document51-1 Filed02/08/21
                                         52 Filed  02/05/21 Page
                                                             Page18
                                                                  18ofof19
                                                                         19




DATED: February 5, 2021

 KASOWITZ BENSON TORRES LLP                 ROBINS KAPLAN LLP

 By: /s/ Kim Conroy                         By: /s/ Eamon O’Kelly
 Marc E. Kasowitz                           Eamon O’Kelly, Bar No. (2908515)
 Albert S. Mishaan                          399 Park Avenue
 Kim Conroy                                 Suite 3600
 Christine M. Rodriguez                     New York, NY 10022
 1633 Broadway                              Telephone: 212 980 7400
 New York, New York 10019                   Facsimile: 212 980 7499
 Tel.: (212) 506-1700                       EOKelly@RobinsKaplan.com
 Fax: (212) 506-1800
 kconroy@kasowitz.com                       Denise Rahne
 mkasowitz@kasowitz.com                     Brendan Johnson
 amishaan@kasowitz.com                      Geoffrey Kozen
 cmrodriguez@kasowitz.com                   Kaitlin Ek
                                            ROBINS KAPLAN LLP
 Counsel for Plaintiff Max Levai            800 LaSalle Avenue, Suite 2800
                                            Minneapolis, MN 55402
                                            Tel.: (612) 349-8500
                                            Fax: (612) 339-4181
                                            DRahne@RobinsKaplan.com
                                            BJohnson@RobinsKaplan.com
                                            GKozen@RobinsKaplan.com
                                            KEk@RobinsKaplan.com

                                         Counsel for Defendants Marlborough
                                         Gallery, Inc. and Stanley N. Bergman


SO ORDERED.

       February 8, 2021
Dated: ____________
New York, New York
                                     ____________________________________
                                           JUDGE ALISON J. NATHAN
                                            United States District Judge


                                                        1RWKLQJLQWKLV2UGHUDIIHFWVWKHSDUWLHV 
                                                        REOLJDWLRQWRFRPSO\ZLWK5XOHRIWKH
                                                        &RXUW V,QGLYLGXDO3UDFWLFHVLQ&LYLO&DVHV
                                                        JRYHUQLQJUHGDFWLRQVDQGILOLQJXQGHUVHDO
                                                        RUZLWKDQ\RIWKH&RXUW VRWKHU,QGLYLGXDO
                                       18               3UDFWLFHVDVUHOHYDQW6225'(5('
      Case
       Case1:20-cv-07911-AJN
            1:20-cv-07911-AJN Document
                               Document51-1 Filed02/08/21
                                        52 Filed  02/05/21 Page
                                                            Page19
                                                                 19ofof19
                                                                        19




                                          EXHIBIT A

              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


I, ________________________, state that:

1.    My business address is:

      _______________________________________________________________________.

2.    My present employer is:

      _______________________________________________________________________.

3.    I have received a copy of the Stipulation and Confidentiality and Protective Order (the
      “Stipulation”) entered in the above-entitled action (the “Litigation”)
      on____________________.

4.    I have carefully read and understand the provisions of the Stipulation.

5.    I will comply with all of the provisions of the Stipulation.

6.    I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,
      and will use only for purposes of this Litigation, any Protected Information that is
      disclosed to me.

7.    At the conclusion of my work on this matter, I will return or destroy, to the extent
      permitted by law, all Protected Information that comes into my possession, and
      documents or things that I have prepared relating thereto, to counsel for the Party by
      whom I am employed or retained, or to counsel from whom I received the Protected
      Information.

8.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the
      Stipulation in this Litigation.


Dated: _______________               Signature: ___________________________
